                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



In re Entresto (SacubitriWalsartan)              :
Patent Litigation                                :       No. 20-md-2930-LPS


Daniel M.Silver, Alexandra M. Joyce, MCCARTER & ENGLISH,LLP, Wilmington,DE
Nicholas N.Kallas, Christina Schwarz, Christopher E. Loh,Susanne Flanders, Jared L.
Stringham, Shannon Clark, Laura Fishwick, VENABLE LLP,New York,NY

       Attorneys for Plaintiff

Dominick T. Gattuso,HEYMAN ENERIO GATTUSO & HDDRZEL LLP,Wilmington,DE
Scott A. Cunning, n,Elizabeth M. Crompton,PARKER POE ADAMS & BERNSTEIN,LLP,
Washington, DC
C. Kyle Musgrove,PARKER POE ADAMS & BERNSTEIN,LLP,Charlotte, NC

       Attorneys for Defendant Crystal Pharmaceutical(Suzhou) Co., Ltd.

Stamatios Stamoulis, Richard C. Weinblatt, STAMOULIS & WEINBLATT LLC,Wilmington,
DE
Autumn N. Nero,PERKINS COIE LLP, Madison, WI
Christopher D. Jones,PERKINS COIE LLP, Washington,DC
Bryan D. Beel,PERKINS COIE LLP,Portland, OR

       Attorneys for Defendants Dr. Reddy's Laboratories, Inc. and Dr. Reddy's Laboratories,
       Ltd.


Neal C. Belgam,Eve H. Ormerod, SMITH,KATZENSTEIN,& JENKINS LLP, Wilmington,
DE
Stuart D. Sender,Frank D.Rodriguez, Amit Singhai, WINDELS MARX LANE &
MTTTENDORF,LLP,Madison,NJ

       Attorneys for Defendants Alembic Pharmaceuticals Limited and Alembic
       Pharmaceuticals, Inc.

Keimeth Laurence Dorsney, Cortlan S. Hitch, MORRIS JAMES LLP, Wilmington,DE
Stephen R. Auten, Richard T. Ruzich, Roshan P. Shrestha, TAFT STETTINIUS & HOLLISTER
LLP,Chicago,IL

       Attorneys for Defendant Alkem Laboratories Ltd.
Kenneth Laurence Dorsney, Cortlan S. Hitch, MORRIS JAMES LLP, Wilmington, DE
Steven J. Moore, James E. Nealon, WITHERS BERGMAN LLP, Greenwich, CT

      Attorneys for Defendants Aurobindo Pharma USA Inc. and Aurobindo Pharma Ltd.

Kenneth Laurence Dorsney, Cortlan S. Hitch, MORRIS JAMES LLP, Wilmington, DE
Matthew M.Hlub, Jillian M. Schurr, KATTEN MUCHIN ROSENMAN LLP, Chicago, IL
Jitendra Malik, KATTEN MUCHIN ROSENMAN LLP, Charlotte, NC
Christopher B. Ferenc, KATTEN MUCHIN ROSENMAN LLP, Washington,DC

      Attorneys for Defendants Biocon Pharma Limited, Biocon Limited, and Biocon Pharma,
      Inc.


Neal C. Belgam, Eve H. Ormerod, SMITH,KATZENSTEIN,& JENKINS LLP, Wilmington,
DE
Dmitry V. Shelhoff, Kenneth S. Canfield, Edward D.Pergament,PERGAMENT & CEPEDA
LLP,Florham Park,NJ

      Attorneys for Defendants Hetero USA Inc., Hetero Labs Limited, Hetero Labs Limited
      Unit III, Torrent Pharma Inc., and Torrent Pharmaceuticals Ltd.

Adam Wyatt Poff, Beth A. Swadley, YOUNG,CONAWAY,STARGATT & TAYLOR LLP,
Wilmington, DE
Nirav N.Desai, Dennies Varughese, Joseph H. Kim,STERNE,KESSLER,GOLDSTEIN &
FOX P.L.L.C., Washington, DC

      Attorneys for Defendants Laurus Labs Limited and Laurus Generics Inc.

Frederick L. Cottrell, III, Alexandra M.Ewing,RICHARDS,LAYTON & FINGER,P.A.,
Wilmington, DE
William R.Zimmerman, Andrea L. Cheek, Catherine R. Gourash, KNOBBE,MARTENS,
OLSON,& BEAR LLP, Washington DC
Carol M.Pitzel Cruz, KNOBBE,MARTENS,OLSON,& BEAR LLP, Seattle, WA

      Attorneys for Defendants Lupin Atlantis Holdings, S.A., Lupin Limited, Lupin Inc., and
      Lupin Pharmaceuticals,Inc.

John M.Seaman, April M. Kirby, ABRAMS & BAYLISS LLP, Wilmington, DE
A. Neal Seth, Corey Weinstein, WILEY, Washington,DC

      Attorneys for Defendants Macleods Pharmaceuticals Ltd. and Macleods Pharma USA,
      Inc.
Stamatios Stamoulis, Richard C. Weinblatt, STAMOULIS & WEINBLATT LLC, Wilmington,
DE
Ronald M.Daignault, Richard Juang, DAIGNAULT IYER LLP, Mclean, VA

      Attorneys for Defendants MSN Pharmaceuticals Inc., MSN Laboratories Private Limited,
      and MSN Life Sciences Private Limited


Davis Ellis Moore, Bindu Ann George Palapura, POTTER ANDERSON & CORROON,LLP,
Wilmington, DE
Robert L. Florence,PARKER POE ADAMS & BERNSTEIN LLP, Atlanta, GA
Tasneem A. Dharamsi,PARKER POE ADAMS & BERNSTEIN LLP, Greenville, SC

      Attorneys for Defendant Mylan Pharmaceuticals Inc.

John C. Phillips, Jr., Megan C. Haney,PHILLIPS, MCLAUGHLIN & HALL,P.A., Wilmington,
DE
Don J. Mizerk, Femi Masha, HUSCH BLACKWELL LLP, Chicago,IL

      Attorneys for Defendant Nanjing Noratech Pharmaceutical Co., Limited

Adam Wyatt Poflf, Beth A. Swadley, YOUNG,CONAWAY,STARGATT & TAYLOR LLP,
Wilmington, DE
Alan B. Clement,Zhibin Li, LOCKE LORD LLP,New York, NY
Nina Vachhani, LOCKE LORD LLP, Chicago, IL

      Attorneys for Defendant Novugen Pharma(Malaysia) Sdn. Bhd.

John W.Shaw,Karen Elizabeth Keller, Nathan Hoeschen,SHAW KELLER LLP, Wilmington,
DE
Leora Ben-Ami, Mira Mulvaney,KIRKLAND & ELLIS LLP,New York,NY

      Attorneys for Defendant Teva Pharmaceuticals USA,Inc.

Adam Wyatt Poff, Beth A. Swadley, YOUNG,CONAWAY,STARGATT & TAYLOR LLP,
Wilmington, DE
Michael J. Gaertner, James T. Peterka, Nina Vachhani, LOCKE LORD LLP, Chicago,IL
Zhibin Li, LOCKE LORD LLP,New York, NY

      Attorneys for Defendants Zydus Pharmaceuticals(USA)Inc. and Cadila Healthcare Ltd.


                              MEMORANDUM OPINION


July 8, 2021
Wilmington, Delaware
SraR^pQ.S.InstricTJudge:

        In this multi-district litigation, Novartis Pharmaceuticals Corporation ("Novartis" or

"Plaintiff') sued multiple generic drug manufacturers("Defendants"), specifically: Alembic

Pharmaceuticals Limited, Alembic Pharmaceuticals, Inc., Alkem Laboratories Ltd., Aurobindo

Pharma USA Inc., Aurobindo Pharma Ltd., Biocon Pharma Limited, Biocon Limited, Biocon

Pharma,Inc., Cadila Healthcare Ltd., Crystal Pharmaceutical(Suzhou) Co., Ltd., Dr. Reddy's

Laboratories, Inc., Dr. Reddy's Laboratories, Ltd., Hetero USA Inc., Hetero Labs Limited,

Hetero Labs Limited Unit III, Laurus Labs Limited, Laurus Generics Inc., Lupin Atlantis

Holdings, S.A., Lupin Limited, Lupin Inc., Lupin Pharmaceuticals, Inc., Macleods

Pharmaceuticals Ltd., Macleods Pharma USA,Inc., MSN Pharmaceuticals Inc., MSN

Laboratories Private Limited, MSN Life Sciences Private Limited, Mylan Pharmaceuticals Inc.,

Nanjing Noratech Pharmaceutical Co., Limited, Novugen Pharma(Malaysia) Sdn. Bhd., Teva

Pharmaceuticals USA,Inc., Torrent Pharma Inc., Torrent Pharmaceuticals Ltd., and Zydus

Pharmaceuticals(USA)Inc. Novartis asserts that one or more ofthese Defendants would, if

permitted to market their proposed generic drug products, infringe claims of one or more ofthe

following U.S. Patents: 8,101,659(the "'659 patent"); 8,796,331 (the "'331 patent"); 8,877,938

(the "'938 patent"); and 9,388,134(the "'134 patent").

        As Novartis explains, the asserted patents fall into two families and "cover two distinct

inventions. Novartis initially developed the novel combination of valsartan and sacubitril, and

 methods of administering that combination to treat hypertension and heart failure, and filed a

priority patent application to its invention on January 17, 2002. Novartis's'659 and '331 Patents

...claim priority to that 2002 application." (D.I. 253 at 7)^ These two patents share



'Citations to the docket index refer to Case No. 20-md-2930.

                                                 1
"substantively the same specification." {Id. at 4 n.4) "Several years later, Novartis developed a

novel compound comprising non-covalently bound valsartan and sacubitril salts, and methods of

administering that compound to treat hypertension and heart failure," which are covered by the

'938 and '134 patents. {Id. at 7) The '938 and '134 patents also share a specification. {Id. at 42

n.24)

        The parties submitted a joint claim construction brief(D.I. 253),technology tutorials(D.I.

240, 241), and extensive appendices, including expert reports (D.I. 254, 255). The Court held a

claim construction hearing on June 8,2021. (D.I. 275)("Tr.")

1.      LEGAL STANDARDS


        The ultimate question ofthe proper construction ofa patent is a question oflaw. See

Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 321 (2015)(citing Markman v. Westview

Instruments, Inc. Q'Markman //'), 517 U.S. 370,388-91 (1996)). "It is a bedrock principle of

patent law that the claims ofa patent define the invention to which the patentee is entitled the

right to exclude." Phillips v. AWHCorp.,415 F.3d 1303,1312(Fed. Cir. 2005)(en banc)

(intemal quotation marks omitted). "[T]here is no magic formula or catechism for conducting

claim construction." Id. at 1324. The Court is fi*ee to attach the appropriate weight to

appropriate sources "in light ofthe statutes and policies that inform patent law." Id.

        "[T]he words of a claim are generally given their ordinary and customary meaning,"

which is "the meaning that the term would have to a person of ordinary skill in the art[POSA]in

question at the time ofthe invention, i.e., as ofthe effective filing date ofthe patent application."

Id. at 1312-13(intemal quotation marks omitted). "[T]he ordinary meaning of a claim term is its

meaning to the ordinary artisan after reading the entire patent." Id. at 1321 (intemal quotation

marks omitted). The patent "specification is always highly relevant to the claim constmction
analysis. Usually, it is dispositive; it is the single best guide to the meaning ofa disputed term."

Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576,1582(Fed. Cir. 1996).

       While "the claims themselves provide substantial guidance as to the meaning of

particular claim terms," the context of the surrounding words ofthe claim also must be

considered. Phillips, 415 F.3d at 1314. Furthermore,"[o]ther claims ofthe patent in question,

both asserted and unasserted, can also be valuable sources of enlightenment" because "claim

terms are normally used consistently throughout the patent." Id.

       It is likewise true that "[d]ifferences among claims can also be a useful guide." Id. at

1314. "For example,the presence ofa dependent claim that adds a particular limitation gives

rise to a presumption that the limitation in question is not present in the independent claim." Id.

at 1314-15. This "presumption is especially strong when the limitation in dispute is the only

meaningful difference between an independent and dependent claim, and one party is urging that

the limitation in the dependent claim should be read into the independent claim." SunRace Roots

Enter. Co. v. SRAMCorp.,336 F.3d 1298,1303(Fed. Cir. 2003).

       It is also possible that "the specification may reveal a special definition given to a claim

term by the patentee that differs from the meaning it would otherwise possess. In such cases, the

inventor's lexicography governs." Phillips, 415 F.3d at 1316. It bears emphasis that"[e]ven

when the specification describes only a single embodiment,the claims ofthe patent will not be

read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope

using words or expressions of manifest exclusion or restriction." Hill-Rom Servs., Inc. v. Stryker

Corp.,755 F.3d 1367,1372(Fed. Cir. 2014)(internal quotation marks omitted).

       In addition to the specification, a court "should also consider the patent's prosecution

history, if it is in evidence." Markman v. Westview Instruments, Inc., 52 F.3d 967,980(Fed. Cir.
1995)(en banc), affd,517 U.S. 370(1996). The prosecution history, which is "intrinsic

evidence,""consists ofthe complete record ofthe proceedings before the [U.S. Patent and

Trademark Office] and includes the prior art cited during the examination ofthe patent."

Phillips, 415 F.3d at 1317. "[T]he prosecution history can often inform the meaning ofthe claim

language by demonstrating how the inventor understood the invention and whether the inventor

limited the invention in the course ofprosecution, making the claim scope narrower than it

would otherwise be." Id.

       Sometimes,"the district court will need to look beyond the patent's intrinsic evidence

and to consult extrinsic evidence in order to understand, for example,the background science or

the meaning ofa term in the relevant art during the relevant time period." Teva,574 U.S. at 331.

"Extrinsic evidence consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises." Markman II, 52

F.3d at 980. For instance, technical dictionaries can assist the court in determining the ordinary

and customary meaning of a term because such dictionaries "endeavor to collect the accepted

meanings ofterms used in various fields of science and technology." Phillips, 415 F.3d at 1318.

In addition, expert testimony can be useful "to ensure that the court's understanding ofthe

technical aspects ofthe patent is consistent with that ofa person ofskill in the art, or to establish

that a particular term in the patent or the prior art has a particular meaning in the pertinent field."

Id. Nonetheless, courts must not lose sight ofthe fact that "expert reports and testimony [are]

generated at the time of and for the purpose of litigation and thus can suffer fi-om bias that is not

present in intrinsic evidence." Id. Overall, while extrinsic evidence "may be useful to the

court," it is "less reliable" than intrinsic evidence, and its consideration "is unlikely to result in a

reliable interpretation of patent claim scope unless considered in the context ofthe intrinsic
evidence." M at 1318-19. Where the intrinsic record unambiguously describes the scope ofthe

patented invention, reliance on any extrinsic evidence is improper. See Pitney Bowes, Inc. v.

Hewlett-Packard Co., 182 F.3d 1298,1308(Fed. Cir. 1999)(citing Vitronics, 90 F.3d at 1583).

         Finally,"[t]he construction that stays true to the claim language and most naturally aligns

with the patent's description ofthe invention will be, in the end, the correct construction."

Renishaw PLC v. Marposs SpA, 158 F.3d 1243, 1250(Fed. Cir. 1998). It follows that"a claim

interpretation that would exclude the inventor's device is rarely the correct interpretation."

Osram GmbHv. Int'l Trade Comm'n,505 F.3d 1351,1358(Fed. Cir. 2007)(intemal quotation

marks omitted).

II.      CONSTRUCTION OF DISPUTED TERMS

      A. 'Svherein said (i)... and said (ii)... are administered in combination"/
         ^'administering... the combination of:(i)...;(ii)...; and wherein said
         components(i) and (ii) are administered in one unit dose form or in two separate
         unit dose forms"^

 Novartis
 wherein said (i)... and said (ii)...,are administered in combination / administering ...the
 combination of:(i)...;(ii)...; and wherein said components(i) and (ii) are administered in
 one unit dose form or in two separate unit dose forms
 Defendants
 wherein said (i)... and said (ii)... are administered in concert as two separate components /
 administering ...the combination of(i)...;(ii)...; and wherein said components(i) and (ii)
 are administered in concert in either one unit-dose form or in two separate unit-dose forms, as
 two separate components
 Court
 wherein said (i)... and said (ii)...,are administered in combination / administering ... the
 combination of:(i)...;(ii)...; and wherein said components(i) and (ii) are administered in
 one unit dose form or in two separate unit dose forms

         "The sole dispute between the parties regarding the 'combination' terms is whether these

terms, and thus the '659 and '331 Patent claims, are limited to the active agents valsartan and




 These terms appear in claim 1 ofthe '659 patent and claim 1 ofthe '331 patent.
sacubitril 'as two separate components' as Defendants propose, or not so limited as Novartis

proposes." (D.I. 253 at 5) The Court concludes that they are not.

       The intrinsic record is silent on whether sacubitril and valsartan must be separate (and not

complexed). As Novartis points out,"[n]othing in the specification ofthe '659 and '331 Patents

limits the claims." (D.I. 253 at 10) Indeed, the specification "discloses combinations of

physically separate valsartan and sacubitril and does not disclose the later-invented confound of

valsartan and sacubitril (wherein valsartan and sacubitril salts are associated with non-covalent

bonds)." (Jd.) As Novartis also points out, the patentee did not define or disclaim the

"combination" ofthose two ingredients. {Id. at 10-11) In the Court's view,the absence of any

indication in the written description that the patentee limited its invention solely to separate

compounds means, in context, that a person of ordinary skill in the art("POSA")would not read

the claims as so limited.

       That the patent is not limited to separate compounds is bolstered by a patent term

extension granted on the '659 and '331 patents. {See generally D.I. 255 Exs. 11,16) In seeking

and obtaining the patent term extension, Novartis represented to the Patent Office that the '659

and '331 patents cover Entresto, a drug consisting solely of non-separate, complexed valsartan

and sacubitril. {See id.) The parties devote much oftheir briefing to argument about whether

this evidence is intrinsic or extrinsic {see, e.g., D.I. 253 at 22-23, 33-34), an issue on which there

is little helpful authority. See, e.g., Abbott Labs. v. Dey, L.P., 110 F. Supp. 2d 667,673(N.D. 111.

2000)(determining that application for patent term extension was "extrinsic" and "should not be

considered"). Here,the patent term extension evidence, whether viewed as intrinsic or extrinsic,

does not contradict an unambiguous construction otherwise apparent from the indisputably

intrinsic evidence. The Court believes that a POSA would give this evidence some weight in
understanding how the patentee is using the claim term in the context ofthe patent and would

find it to support Plaintiffs construction.^ See generally Festo Corp. v. Shoketsu Kinzoku Kogyo

Kabushiki Co., 535 U.S. 722,730-31 (2002)("A patent holder should know what he owns, and

the public should know what he does not.").

       Defendants further contend that Plaintiffs construction will render the claims invalid.

{See D.I. 253 at 20-21, 39-40) Novartis admits that its two patents "do not disclose or suggest" a

one-unit-dose-form embodiment. {See id. at 39) This seems to be an admission by Novartis that,

at the very least, there will be a non-frivolous issue of written description and/or lack of

enablement as this case proceeds on Novartis's preferred construction. See generally Ruckus

Wireless, Inc. v. Innovative Wireless Sols., LLC,824 F.3d 999,1004(Fed. Cir. 2016). At this

point, the Court has no basis to believe that the construction it is adopting is necessarily

consigning the asserted claims to ajudgment of invalidity. Since this construction is otherwise

supported, the Court will adopt it. See, e.g., Phillips, 415 F.3d at 1327("While we have

acknowledged the maxim that claims should be construed to preserve their validity, we have not

applied that principle broadly, and we have certainly not endorsed a regime in which validity

analysis is a regular component ofclaim construction.").



^ The Court recognizes that "[t]he determination as to whether a patent is eligible for an
extension will normally be made solely from the representations contained in the application for
patent term extension." Manual ofPatent Examining Procedure("MPEP")§ 2755 (9th ed. Rev,
10.2019 June 2020);see also 37 C.F.R. § 1.750; Abbott, 110 F. Supp. 2d at 673("[T]he granting
ofthe extension appears to have had nothing to do with determining what the claims ofthe
patent mean...."). While this may mean, as Defendants contend, that Novartis' representations
to the PTO in seeking the patent term extension were "litigation-inspired" {see D.I. 253 at 14),
all statements made by a patentee to the PTO are subject to a "duty of candor and good faith," 37
C.F.R. § 1.765, and the patentee may always be asked by the PTO for further information,see id.
§ 1.750;see also MPEP § 2755; Tr. at 60-61 (discussing possibility that patent could be rendered
unenforceable due to inequitable conduct). Again, understanding all of^s,the Court believes
that a POSA would nonedieless give consideration to the patent term extension evidence and,
correspondingly, the Court has as well.
   B. "trisodium [3-((lS^R)-l-biphenyl-4-ylmethyl-3-ethoxycarbonyH-butylcarbamoyl)
      propionate-(S)-3'-methyl-2'-(peiitanoyl{2"-(tetrazol-5-ylate)biphenyl-4
      ylmethyi}amino) butyrate] hemipentahydrate in crystalline form"/''trisodium [3-
      ((lS,3R)-l-biphenyl-4-ylmethyl-3-ethoxycarbonyl-l-butylcarbamoyl) propionate-
      (S)-3'-methyl-2'-(pentanoyl{2"-(tetra2ol-5-ylate)biphenyl-4ylmethyl}amino)
       butyrate] hemipentahydrate""^

 Novartis
 substantially pure trisodium [sacubitril-valsartan] hemipentahydrate in crystalline form /
 trisodium [sacubitril-valsartan] hemipentahydrate
 Defendants
a substantially pure crystalline supramolecular complex having formula units oftrisodium
[sacubitril-valsartan] hemipentahydrate, wherein each formula unit in a unit cell ofthe
crystalline complex has 2.5 water molecules and 3 sodium ions / a substantially pure
crystalline supramolecular complex having formula units oftrisodium [sacubitril-valsartan]
hemipentahydrate, wherein each formula unit in a unit cell ofthe crystalline complex has 2.5
 water molecules and 3 sodium ions
 Court
substantially pure trisodium [sacubitril-valsartan] hemipentahydrate in crystalline form /
trisodium [sacubitril-valsartan] hemipentahydrate (claims 1-4); substantially pure trisodium
[sacubitrd-vdsartmjhemipentahydrate in crystalline form (claims 5-15)

              There are three issues for the Court to decide with respect to the
              "trisodium [sacubitril-valsartan] hemipentahydrate" and "in
              crystalline form" limitations:

                      (1)    Is "trisodium [sacubitril-valsartan]
                      hemipentahydrate" by itself limited to crystalline
                      form?;

                      (2) Are the claim terms "trisodium [sacubitril-
                      valsartan] hemipentahydrate" and "crystalline form"
                      limited to "a... supramolecular complex having
                      formula units ...,wherein each formula unit in a
                      unit cell... has 2.5 water molecules and 3 sodium
                      ions"?; and




^ These terms appear in claim 1 ofthe '938 patent and claims 1,4-11, and 13-15 ofthe '134
patent. In the briefing, the chemical name "Wsodium [3-((lS,3R)-l- biphenyl-4-ylmethyl-3-
ethoxycarbonyl-l-butylcarbamoyl)propionate-(S)-3'-methyl-2'-(pentanoyl{2"-(tetrazol-5-
ylate)biphenyl-4'-ylmethyl}amino)butyrate] hemipentahydrate" is more conveniently referred to
as "trisodium [sacubitril-valsartan] hemipentahydrate." (D.I. 253 at 43) The Court adopts the
same convention.
                      (3) Are the '134 Patent claims limited to
                      "substantially pure" trisodium [sacubitrilvalsartan]
                      hemipentahydrate?

(D.I. 253 at 44(intemal citations omitted); see also id. at 57-58)

        On the first issue, the Court agrees with Novaitis that only certain claims (all ofthe

claims ofthe '938 patent and dependent claims 5-15 ofthe'134 patent) are limited to crystalline

embodiments. While claim 1 ofthe '938 patent explicitly requires trisodium [sacubitril

valsartan] hemipentahydrate in crystalline form, claim 1 ofthe '134 patent does not; instead,

only dependent claims 5-15 ofthe '134 patent are limited to crystalline forms. The specification

ofthe '134 patent teaches that the compound ofthe claims "can be in the crystalline, partially

crystalline, amorphous, or polymorphous form, preferably in the crystalline form"('134 patent at

15:63-67), all of which suggests that the claimed compound is not always and necessarily in

crystalline form. Moreover,the Examiner never required Novartis to specifically elect the

crystalline form during prosecution ofthe '134 patent. (See D.l. 255 Ex. 38)

        Defendants are correct that, during prosecution ofthe '938 patent, the Examiner issued a

restriction requirement, in response to which Novartis elected trisodium [sacubitril-valsartan] in

crystalline form with hydrates. (D.l. 255 Ex. 20 at 11) In doing so, Novartis gave up the

opportunity to prosecute other, non-crystalline forms claimed in the application that resulted in

the '938 patent. The restriction requirement was accepted and understood: the Examiner made

an amendment to replace solid forms with "crystalline" forms and noted that the Karpinski

declaration was persuasive as to the "undue technical hurdles" to "prepare the claimed

crystalline compoundJ'^ (D.l. 255 Ex. 28 at 3(emphasis added);see also id. Ex. 20 at 11

(restriction response election)) Post-allowance, Novartis stated that "initial experiments to

prepare the claimed crystalline trisodium hemipentahydrate involved screening" wherein "much
work was required to prepare the claimed crystalline trisodium hemipentahydrate."(D.I. 255 Ex.

29 at 1)(emphasis added)

       This same restriction requirement and election to prosecute only crystalline claims is not

part ofthe prosecution ofthe'134 patent. While the specification ofthe'134 patent states that

the patent relates to "trisodium [sacubitril-valsartan], a crystalline solid!''('134 patent at 17:41-

48)(emphasis added), this is not a definition oftrisodium [sacubitril-valsartan]. Nor is it, in the

Court's view (and the view of a POSA,looking at the claim term in the context ofthe patent), a

disclaimer.

        On the second issue, the Court agrees with Novartis that the claims are not limited to

embodiments in which the trisodium [sacubitril-valsartan] exists as a crystalline,

"supramolecular complex." The Examiner recognized that the complex could exist in

crystalline, solid, amorphous, and other forms. {See D.I. 253 at 63-65; D.I. 255 Ex. 20 at 11; D.I.

255 Ex. 38)(requiring restriction between these forms) The specification states expressly that

trisodium [sacubitril-valsartan] hemipentahydrate "waj; be considered a sodium supramolecular

complex"('134 patent at 19:10-15)(emphasis added)and preferably "has a network of non-

covalent bonds"{id. at 7:7-9), but these are not requirements. {See also id. at 6:50-51)("In a

preferred embodiment,the dual-acting compound is a complex,in particular a supramolecular

complex.")

        On the third issue, however,the Court agrees with Defendants that all ofthe crystalline

claims of both the '938 and '134 patents do contain the substantial purity limitation. The parties

agree that the '938 patent requires a substantially pure, crystalline compound. (D.I. 253 at 57) A

child patent(such as the'134 patent)that uses the same claim language as the parent patent

(such as the '938 patent) imports the same disclaimed meaning as the parent patent. See Elkay




                                                  10
Mfg. Co. V. Ebco Mfg. Co., 192 F.3d 973,980(Fed. Cir. 1999). Moreover, the '134 patent, as a

divisional, incorporates the reasons for allowance ofthe '938 patent, which is explicitly

confirmed in an office action in the'134 patent's prosecution history. (D.I. 206-3 Ex. 34 at 25

^ 9)("Incorporation by reference is made to the reasons for allowance in the parent application

....") Even though Novartis never expressly agreed with the Examiner's reasoning and never

otherwise disclaimed non-substantially pure forms {see D.I. 253 at 57,90-91), for the reasons

just given the disclaimer carries over to the crystalline claims ofthe'134 patent (i.e., claims 5-

15). The other claims of the'134 patent, not being limited to the crystalline form, do not carry

the substantially pure limitation. See Ventana Med Sys., Inc. v. Biogenex Labs., Inc., 473 F.3d

1173,1182(Fed. Cir. 2006)("[T]he doctrine of prosecution disclaimer generally does not apply

when the claim term in the descendant patent uses different language."); Broadridge Fin. Sols.,

Inc. V. Inveshare, Inc., 2012 WL 1245723, at *4(D. Del. Apr. 11,2012)("[E]ven ifthe [parent]

patent disclaimer relates to the same subject matter at issue in the [child] patent claims, it may

not necessarily affect the [child patent's] claim construction ifthe claim language is materially

different.")

m.      CONCLUSION

        The Court will construe the disputed terms as explained above. The Court will also adopt

the parties' agreed-upon constructions. An appropriate Order follows.




                                                 11
